           Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

KAREN A. FROST,
                                                                             DECISION AND ORDER

                                        Plaintiff,                           1:19-CV-0422(JJM)
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
______________________________________

                  This is an action brought pursuant to 42 U.S.C. §405(g) to review the final

determination of defendant Andrew M. Saul, the Commissioner of Social Security, that plaintiff

was not entitled to Disability Insurance Benefits (“DIB”). Before the court are the parties’ cross-

motions for judgment on the pleadings [6, 10]. 1 The parties have consented to my jurisdiction

[12]. Having reviewed the parties’ submissions [6, 10, 11], the action is remanded for further

proceedings.




                                              BACKGROUND

                  The parties’ familiarity with the 808-page administrative record is presumed. In

September 2015, plaintiff, who was 42 years old, filed an application for DIB alleging a

disability onset date of March 12, 2015, due to, inter alia, “uncontrolled anxiety/depression 2005

- panic attacks”. Administrative transcript [4], pp. 153, 171. 2 Plaintiff commenced employment




1
        Bracketed references are to the CM/ECF docket entries. Unless otherwise indicated, page
references are to numbers reflected on the documents themselves rather than to the CM/ECF pagination.
2
          Plaintiff also alleged physical impairments, which are not relevant to the issues raised in this
action.
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 2 of 14




in 1992 as a Licensed Practical Nurse, then as a Registered Nurse, until most recently as a

Director of Clinical Services, before ceasing employment in March 2015. Id., pp. 172, 193-202.

                Plaintiff had a history of mental health treatment, which appears to have been

exacerbated in early 2015, following her divorce. In March 2015, plaintiff was seen by Anh Bui,

M.D., of Unity Family Medicine, for complaints of anxiety and depression. She was restarted on

Zoloft and directed to take Xanax as needed for severe anxiety. Id., pp. 269-71. By April 2015,

Dr. Bui switched plaintiff to citalopram and valium. Id., p. 274. At that time, she reported that

she was still seeing a therapist regularly. Id., p. 276.

                In May 2015, Paula Callahan, LCSW, wrote letters in connection with plaintiff’s

divorce and other legal issues, indicating that she had been treating plaintiff since 2011, and that

she “is currently under so much emotional, financial and legal stress that she has gone from

experiencing an Adjustment Disorder, which is what you would expect from one going through a

divorce, to now having symptoms of a Major Depression and a Panic Disorder”. Id., pp. 638,

643. In September 2015, plaintiff was assessed with “extreme” depression using the Beck

depression test, and a screening test measured her anxiety as “severe”. Id., pp. 652-55.

                In November 2015, Janine Ippolito, Psy.D. conducted a consultative psychiatric

evaluation. Id., pp. 289-93. Dr. Ippolito opined that plaintiff:

        “presents as able to follow and understand simple directions and instructions,
        perform simple tasks independently, maintain a regular schedule, learn new tasks,
        perform complex tasks independently, and make appropriate decisions with no
        evidence of limitation. She can maintain attention and concentration with
        mild limitations. She can relate adequately with others and appropriately deal
        with stress with moderate to marked limitations. These limitations are due to
        her current emotional distress.” Id., p. 292.

                Dr. Ippolito went on to conclude that the results of her evaluation “appear to be

consistent with psychiatric problems and this may significantly interfere with [her] ability to



                                                  -2-
          Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 3 of 14




function on a daily basis”. Id. She also recommended that plaintiff “continue with psychological

treatment as currently provided. Refer for psychiatric evaluation and medication management.”

Id., p. 292.

                Also in November 2015, J. Ochoa, a state agency psychologist, 3 assessed plaintiff

with a variety of moderate non-exertional limitations, but found that she was able to:

“understand and remember instructions and work procedures”; “sustain adequate concentration

to complete ordinary tasks independently on a sustained basis”; “engage in routine interactions to

meet basic work needs”; and “cope with basis changes and make routine decisions”. Id., pp. 69-

71.

                From February 2016 until her discharge for non-compliance in January 2017,

plaintiff treated with Michelle Atallah, LMSW. Id., pp. 680-727. In April 2016, she also began

treating with Pamela Khurana, M.D., who diagnosed her with post-traumatic stress disorder

(“PTSD”) and major depressive disorder. At that time, Dr. Khurana noted that plaintiff “appears

to have moderate-severe [symptoms]”, and assessed her with a Global Assessment of

Functioning (“GAF”) score of 45. Id., pp. 704-08. 4 Plaintiff continued to treat with Dr. Khurana

in July 2016. Id., pp. 696-98.




3
        J. Ochoa’s first name and credentials are not included in the record. However, both parties
appear to agree that he/she is a psychologist.
4
         “Mental health professionals use [GAF] scores to rate an individual's level of psychological,
social, and occupational functioning on a hypothetical continuum of mental health-illness . . . .
[Plaintiff’s] GAF score of 45 indicates that she has ‘serious symptoms’ (e.g., suicidal ideation, severe
obsessional rituals, frequent shoplifting) or ‘serious impairment in social, occupational, or school
functioning’ (e.g., no friends, unable to keep a job).” Guttierez v. Berryhill, 333 F. Supp. 3d 267, 272 n. 7
(W.D.N.Y. 2018).




                                                     -3-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 4 of 14




               Throughout, plaintiff continued to treat with Dr. Bui for anxiety, depression, and

other mental health conditions such as panic attacks, stress, and PTSD. Dr. Bui continued to

prescribe a variety of medications. Id., pp. 280-86, 584-86, 588-590, 592-94, 596-98. In

September 2016 Dr. Bui stated that plaintiff was “disabled as of March 11, 2015 and has not

been able to return to work since . . . . Her most recent visit of August 10, 2016 indicates that she

is totally and permanently disabled”. Id., p. 601. Dr. Bui also completed a functional assessment

form, indicating that plaintiff was “very limited” in maintaining attention and concentration,

interacting appropriately with others, maintaining socially appropriate behavior, and functioning

in work setting at a constant pace. Id., p. 603.

               After plaintiff’s claim was initially denied, an administrative hearing was held on

March 22, 2018 before Administrative Law Judge (“ALJ”) Rosanne Dummer, at which plaintiff,

who was represented by an attorney, and a vocational expert testified. Id., pp. 34-59. On April

18, 2018, ALJ Dummer issued a decision finding that plaintiff was not disabled. Id., pp. 10-25.

In rendering that determination, she concluded that plaintiff’s severe impairments were

depression and anxiety, but that those impairments did not meet the criteria of listings 12.04 or

12.06. Id., pp. 12-13. ALJ Dummer concluded that plaintiff had the RFC to perform medium

work, and that:

       “[s]econdary to mental impairments, [she] could understand, remember,
       and carry out instructions for routine, repetitive tasks, commensurate with
       unskilled work. She could sustain attention and concentration for at least
       two-hour segments of time in an eight-hour day. [She] could tolerate brief
       and superficial work-oriented task-related contact with others; she could tolerate
       brief and superficial occasional public contact. [She] could adapt to changes in the
       work place for routine, repetitive tasks. She should not perform faced [sic] paced
       or high production work”. Id., p. 14.




                                                   -4-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 5 of 14




                  In formulating that RFC, ALJ Dummer gave “minimal weight” to Dr. Bui’s

September 2016 opinion, “limited weight” to Dr. Ippolito’s November 2015 opinion that plaintiff

has moderate to marked limitations relating adequately to others and appropriately dealing with

stress, 5 and “some weight” to Dr. Ochoa’s November 2015 opinion. Id., pp. 22-23. Based on the

RFC, ALJ Dummer concluded that plaintiff was unable to perform her past relevant work, but

that there were significant jobs in the national economy that she was able to perform, and

therefore was not disabled from March 12, 2015 though the date of her April 18, 2018 decision.

Id., pp. 23-25.

                  The Appeals Council denied plaintiff’s request for review on February 1, 2019.

Id., pp. 1-3. Thereafter, this action ensued.



                                             DISCUSSION

A.     Standard of Review

                  “A district court may set aside the Commissioner's determination that a claimant

is not disabled only if the factual findings are not supported by ‘substantial evidence’ or if the

decision is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42

U.S.C. §405(g)). Substantial evidence is that which a “reasonable mind might accept as

adequate to support a conclusion”. Consolidated Edison Co. of New York. Inc. v. NLRB, 305

U.S. 197, 229 (1938).

                  It is well settled that an adjudicator determining a claim for Social Security

benefits employs a five-step sequential process. Shaw, 221 F.3d at 132; 20 C.F.R. §§404.1520,




5
        ALJ Dummer did not expressly assign any particular weight to the remainder of Dr. Ippolito’s
opinion.
                                                   -5-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 6 of 14




416.920. The plaintiff bears the burden with respect to steps one through four, while the

Commissioner has the burden at step five. Talavera v. Astrue, 697 F.3d 145, 151 (2d. Cir. 2012).

               Here, plaintiff argues that ALJ Dummer improperly rejected Dr. Ippolito’s

opinion and impermissibly relied on her lay opinion in formulating a “highly specific” RFC

unsupported by substantial evidence. Plaintiff’s Memorandum of Law [6-1], Points I and II. As

a result, plaintiff asks that the Commissioner’s decision be vacated and remanded for a

calculation of benefits or further administrative proceedings. Id., p. 20.



B.     Did ALJ Dummer Err in Giving “Little Weight” to that Portion of the Consultative
       Examiner’s Opinion that was Favorable to Plaintiff?

               Dr. Ippolito’s “opinion, which is based on a one-time consultative examination, is

not entitled to any special weight”. Benman v. Commissioner of Social Security, 350 F. Supp. 3d

252, 258 (W.D.N.Y. 2018). “Nonetheless, before discounting any medical opinion, including

those by consultative examiners, the ALJ must consider the following factors:


       (1) the frequency of examination and length, nature, and extent of the treatment
       relationship,

       (2) the evidence in support of the physician's opinion,

       (3) the consistency of the opinion with the record as a whole,

       (4) whether the opinion is from a specialist, and

       (5) whatever other factors tend to support or contradict the opinion.” Id.

               In giving little weight to Dr. Ippolito’s opinion that plaintiff had a moderate to

marked limitation relating adequately to others and dealing appropriately with stress, ALJ

Dummer explained that it was “based on [a] one-time evaluation”; “does not appear to be

indicated elsewhere in the record”; that plaintiff “was a full time nursing student, provided care


                                                -6-
          Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 7 of 14




for her boyfriend’s daughter, and drove a vehicle long distance to appointments, which

necessarily requires the abilities Dr. Ippolito found markedly limited”; “only recommended [she]

continue current treatment (i.e., counseling), obtain a psychiatric evaluation, and medication

management, which would not preclude working”; and the “[m]ental status examination . . . was

essentially normal with the exception of mild memory and attention/concentration problems”.

Id., p. 22.

               Plaintiff argues that ALJ Dummer impermissibly cherry-picked Dr. Ippolito’s

opinion, and that some of the reasons she gave for discounting Dr. Ippolito’s opinion were not

supported by the record. Plaintiff’s Memorandum of Law [6-1], pp. 11-15. I agree.

               In relying on plaintiff’s activities to discount Dr. Ippolito’s opinion, ALJ Dummer

ignored record evidence supportive of plaintiff’s limitations. For example, ALJ Dummer cited

the fact that plaintiff was attending school to become a Nurse Practitioner, but ignored plaintiff’s

testimony that she failed the last semester and was currently failing because of an inability to

focus and remember. [4], pp. 38, 49-50, 797. Though ALJ Dummer also relied on plaintiff’s

care of her boyfriend’s child, it is not evident how old the child was or the level of care she

provided. Without that information, it is unclear whether that activity was inconsistent with a

moderate to marked limitation for dealing with stress and relating adequately with others.

               Nor is it apparent whether she was performing this activity on a sustained basis,

consistent with the capacity to function in work setting. See Vasquez v. Barnhart, 2004 WL

725322, *11 (E.D.N.Y. 2004) (“[u]nder the law of the Second Circuit a finding that a claimant is

capable of undertaking basic activities of daily life cannot stand in for a determination of

whether that person is capable of maintaining employment, at least where there is no evidence

that the claimant ‘engaged in any of these activities for sustained periods comparable to those



                                                 -7-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 8 of 14




required to hold a sedentary job’”). See also Pacheco v. Saul, 2020 WL 113702, *6 (D. Conn.

2020) (“[f]or a person . . . who suffers from depression, bipolar, panic and anxiety disorders,

‘the work environment is completely different from home or a mental health clinic’”).

               Some of ALJ Dummer’s logic for discounting Dr. Ippolito’s opinion was also

flawed. As plaintiff notes, it is not evident what a limitation in dealing with stress and adequately

relating to others has to do with the capacity for driving long distances. Plaintiff’s Memorandum

of Law [6-1], p. 12. Likewise, it is unclear why the fact that Dr. Ippolito’s recommended

additional treatment - a psychiatric evaluation and medication management - would not preclude

working, was a basis for affording limited weight to Dr. Ippolito’s opinion that plaintiff had

moderate to marked limitations in relating adequately with others and appropriately dealing with

stress. Whether the symptoms from the underlying impairments preclude work, rather than the

treatment for the impairment, is determinative. Moreover, ALJ Dummer’s explanation that Dr.

Ippolito’s opinion was based on a one-time evaluation applies equally to the entirety of the

opinion, not just those portions that he afforded limited weight.

               “While the ALJ is solely responsible for weighing the evidence in the record and

resolving any conflicts, mischaracterizing . . . evidence of a claimant’s alleged disability . . .

does not satisfy a substantial evidence standard.” Serrano v. Colvin, 2018 WL 991792, *4

(W.D.N.Y. 2018). The same holds true for flawed reasoning. See Donahue v. Shalala, 851 F.

Supp. 27, 33 (D. Conn. 1994) (“the ALJ’s assessment of the medical evidence was internally

inconsistent, illogical, and, hence, not based on substantial evidence”). Based on ALJ Dummer’s

mischaracterization of the record and flawed reasoning, I conclude that her decision to give little

weight to Dr. Ippolito’s opinion that plaintiff had moderate to marked limitations is not

supported by substantial evidence.



                                                 -8-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 9 of 14




               The Commissioner characterizes any error in weighing Dr. Ippolito’s as harmless

because “[t]he ALJ accounted for any limitations regarding social interaction and dealing with

stress by finding that she can tolerate brief and superficial work-oriented task-related contact

with others and . . . with the public, adapt to changes for routine, repetitive tasks, and not

perform faced paced or high production work”. Commissioner’s Brief [10-1], p. 17. I disagree.

As plaintiff notes (plaintiff’s Memorandum of Law [6-1], p. 13), since “stress is ‘highly

individualized,’ mentally impaired individuals ‘may have difficulty meeting the requirements of

even so-called ‘low-stress’ jobs,’ and the Commissioner must therefore make specific findings

about the nature of a claimant’s stress, the circumstances that trigger it, and how those factors

affect his [or her] ability to work”. Collins v. Colvin, 2016 WL 5529424, *3 (W.D.N.Y. 2016).

While “[a]n ALJ is required to specifically inquire into and analyze a claimant’s ability to

manage stress” (id.), that was not done here.

               The Commissioner further argues that any error in weighing Dr. Ippolito’s

opinion was harmless because ALJ Dummer “gave Dr. Ochoa’s opinion ‘some weight’ . . . and

Dr. Ochoa’s opinion generally supports the ALJ’s RFC assessment”. Commissioner’s Brief [10-

1], p. 17. That argument is unpersuasive, since it is not clear that the current RFC will align with

the weight ultimately afforded to Dr. Ippolito’s opinion when it is properly weighed. Moreover,

“it is improper to rely on the opinion of a non-treating, non-examining doctor because the

inherent subjectivity of a psychiatric diagnosis requires the physician rendering the diagnosis to

personally observe the patient”. Ransome v. Colvin, 164 F. Supp. 3d 427, 431 (W.D.N.Y. 2016).

That is especially so here, where the ALJ appears to have rejected the favorable medical opinions

of plaintiff’s treating physician and consultative examiner, both of whom opined that plaintiff




                                                 -9-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 10 of 14




had significant limitations in interacting appropriately with others, in favor of the state agency

review physician’s opinion.

                In any event, for the reasons discussed below, I conclude that even if ALJ

Dummer had properly weighed Dr. Ippolito’s opinion (or any error in weighing that opinion was

harmless), the RFC was based on her lay judgment.



C.     Did ALJ Dummer, as a Layperson, Improperly Formulate the RFC?

               An ALJ is “entitled to weigh all of the evidence available to make an RFC finding

that was consistent with the record as a whole”. Matta v. Astrue, 508 Fed. App’x 53, 56 (2d Cir.

2013) (Summary Order). However, in the absence of a competent medical opinion, an ALJ is

generally “not qualified to assess a claimant’s RFC on the basis of bare medical findings . . . .

Thus, even though the Commissioner is empowered to make the RFC determination, where the

medical findings in the record merely diagnose the claimant’s exertional impairments and do not

relate those diagnoses to specific residual functional capabilities, the general rule is that the

Commissioner may not make the connection himself”. Perkins v. Berryhill, 2018 WL 3372964,

*3 (W.D.N.Y. 2018). See also Goble v. Colvin, 2016 WL 3179901, *6 (W.D.N.Y. 2016) (“the

ALJ’s RFC determination must be supported by competent medical opinion; the ALJ is not free

to form his own medical opinion based on the raw medical evidence”); Wilson v. Colvin, 2015

WL 1003933, *21 (W.D.N.Y. 2015) (“[a]n ALJ is not qualified to assess a claimant’s RFC on

the basis of bare medical findings, and as a result an ALJ’s determination of RFC without a

medical advisor’s assessment is not supported by substantial evidence”); Guttierez v. Berryhill,

2018 WL 3802015, *3 (W.D.N.Y. 2018); Dye v. Commissioner of Social Security, 351 F. Supp.

3d 386, 390–91 (W.D.N.Y. 2019) (“an ALJ is not a medical professional, and is not qualified to



                                                 -10-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 11 of 14




assess a claimant's RFC on the basis of bare medical findings . . . . As a result, an ALJ’s

determination of RFC without a medical advisor's assessment is not supported by substantial

evidence”).

                It is only “when the medical evidence shows only minor physical impairments,

[that] an ALJ permissibly can render a common sense judgment about functional capacity even

without a physician’s assessment”. Perkins, 2018 WL 3372694, *3. Nonetheless, courts remain

“wary of permitting an ALJ to use common sense to assess mental limitations, which are by their

nature highly complex and individualized.” Stoeckel v. Commissioner of Social Security, 2019

WL 5445518, *2 (W.D.N.Y. 2019).

                The Commissioner argues that the absence of a medical opinion directly

supporting the RFC does not warrant remand. Commissioner’s Brief [10-1], pp. 18-21. He notes

that ALJ Dummer formulated the RFC by “specify[ing] which parts of [Dr. Ippolito’s] opinion[ ]

she gave only ‘limited weight’”, and “also considered the opinion of Dr. Ochoa, and assigned it

‘some weight’”. Id., p. 20.

                “While it is true that the RFC does not need to correspond exactly to an opinion, it

does require that an opinion be given enough weight to rely on it for the determination of the

RFC.” Waldock v. Saul, 2020 WL 1080412, *3 (W.D.N.Y. 2020). See also Marshall v.

Berryhill, 2018 WL 6257430, *2 (W.D.N.Y. 2018) (“[i]n reaching that conclusion [the RFC], the

A.L.J. essentially rejected, or at least gave little weight to, the opinions of Plaintiff’s treating

medical sources . . . . By failing to give controlling, or even substantial, weight to any of the

treating physicians, the A.L.J.’s RFC determination is not based on a medical opinion. An RFC

determination made without the benefit of a medical opinion is insufficient to support the finding

with substantial evidence”). By giving no more than “some weight” to the opinion of Dr. Ochoa,



                                                  -11-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 12 of 14




the non-examining review psychologist, and otherwise affording “limited” and “minimal” weight

to the remaining medical opinions, that did not occur here.

                Even though ALJ Dummer rejected all favorable medical opinions from Drs. Bui

and Ippolito, it is evident from the RFC that ALJ Dummer still believed that plaintiff had non-

exertional limitations by, inter alia, limiting her to “brief and superficial” contact with others

and precluding her from performing fast paced or high production work. However, “the effect a

mental impairment has on one’s ability to work is not the sort of inquiry susceptible to lay

evaluation.” Stoeckel, 2019 WL 5445518, *3. As discussed above, vaguely affording “some

weight” to Dr. Ochoa’s opinion, a non-examining/treating psychologist, cannot fill that gap. See

Ransome, 164 F. Supp. 3d at 431. Thus, without more of an explanation, it is not evident what

record evidence ALJ Dummer, as a lay person, relied upon in formulating those portions of the

RFC.

                The Commissioner’s reliance on Monroe v. Colvin, 676 Fed. App’x 5 (2d Cir.

2017) (Summary Order), does not compel a different conclusion. There, the ALJ rejected the

treating physician’s medical assessment, but relied on the physician’s treatment notes in

determining the plaintiff’s RFC. Commissioner Brief [10-1], p. 18. The Second Circuit held that

this was proper because “[n]ot only d[id] the [treating physician’s] notes include descriptions of

[plaintiff’s] symptoms, but they also provide contemporaneous medical assessments of

[plaintiff’s] mood, energy, affect, and other characteristics relevant to her ability to perform

sustained gainful activity. The ALJ also considered [the treating physician’s] well-documented

notes relating to [plaintiff’s] social activities relevant to her functional capacity”. Id. at 8.

                In short, Monroe recognized that in the absence of reliance upon a medical

opinion, “the RFC assessment will be sufficient only when the record is ‘clear’ and contains



                                                  -12-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 13 of 14




‘some useful assessment of the claimant’s limitations from a medical source.’” Muhammad v.

Colvin, 2017 WL 4837583, *4 (W.D.N.Y. 2017). See Benman v. Commissioner of Social

Security, 350 F. Supp. 3d 252, 259-60 (W.D.N.Y. 2018) (where the ALJ did not rely on any

treating source opinion evidence in determining the plaintiff’s RFC, “the issue is whether the

record is clear, and contains some useful assessment of the claimant’s limitations from a medical

source sufficient to support the RFC finding”); Murray v. Commissioner of Social Security,

2019 WL 4263336, *3 (W.D.N.Y. 2019); Johnson v. Commissioner of Social Security, 351 F.

Supp. 3d 286, 294 (W.D.N.Y. 2018). Here, however, it is not evident where in the treatment

records there was a useful assessment of claimant’s limitation that would permit ALJ Dummer to

craft those portions of the RFC addressing plaintiff’s non-exertional limitations. Therefore, on

remand, this shall also be addressed.



D.       Should this Case be Remanded for a Calculation of Benefits?

                Plaintiff requests that this case be “reversed or in the alternative, remanded for

further administrative proceedings”. Plaintiff’s Memorandum of Law [6-1], p. 1. Where “no

useful purpose would be served . . . by a remand”, a court may remand for a calculation of

benefits. Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980). Hence, “[r]eversal for calculation of

benefits is appropriate only if the record contains persuasive proof of disability, and a remand for

further evidentiary proceedings would serve no useful purpose”. Harry L. v. Commissioner of

Social Security, 2019 WL 3937224, *5 (N.D.N.Y. 2019), adopted, 2019 WL 3934952 (N.D.N.Y.

2019).

               “Though a district court has discretion to do so, remanding solely for the

calculation of benefits is considered an ‘extraordinary action’”. Catsigiannis v. Astrue, 2013 WL



                                                -13-
         Case 1:19-cv-00422-JJM Document 13 Filed 07/28/20 Page 14 of 14




2445046, *5 (E.D.N.Y. 2013). See Simpson v. Saul, 2019 WL 4183912, *8 (W.D.N.Y. 2019)

(denying request for a remand for a calculation of benefits where it was the third action seeking

judicial review of the Commissioner’s denial of coverage, but the record was not so obvious as

to call for finding of disability).

                  While the record does contain proof of disability, that proof is not conclusive.

Therefore, I find that remanding this case for a proper weighing of the medical evidence and

explanation for how the RFC is tethered to the medical evidence would serve a useful purpose.



                                         CONCLUSION

                  For these reasons, plaintiff’s motion for judgment on the pleadings [6] is granted

to the extent that this case is remanded to the Commissioner for further proceedings

consistent with this Decision and Order, but is otherwise denied, and the Commissioner’s motion

[10] is denied.

SO ORDERED.

Dated: July 28, 2020

                                                             /s/Jeremiah J. McCarthy
                                                             JEREMIAH J. MCCARTHY
                                                             United States Magistrate Judge




                                                  -14-
